Case 2:19-cv-00632-RAJ-LRL Document 15 Filed 02/12/21 Page 1 of 2 PageID# 92




                      `IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


LINDA H. R.,

                               Plaintiff,

               v.                                                CIVIL ACTION NO. 2:19cv632

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                               Defendant.


                                              ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation on Linda H. R.’s

(“Plaintiff”) action for judicial review of the final decision of the Commissioner of Social Security

(“Defendant”) denying Plaintiff’s claim for disability and disability insurance benefits. On

January 29, 2020, this matter was referred to a United States Magistrate Judge pursuant to the

provisions of 28 U.S.C. Section 636(b)(1)(B) and (C), Rule 72(b) of the Federal Rules of Civil

Procedure and Rule 72 of the Rules of the United States District Court for the Eastern District of

Virginia for a report and recommendation. On February 24, 2020, Plaintiff filed a Motion for

Summary Judgment and accompanying memorandum. (ECF Nos. 9). On April 22, 2020, the

Commissioner filed a cross-Motion for Summary Judgment and Memorandum in Support. (ECF

Nos. 11 and 12). On May 6, 2020, the Plaintiff filed a Reply to the Cross Motion for Summary

Judgment. (ECF Nos. 13).        On January 25, 2021, the Magistrate Judge filed his report

recommending that Plaintiff’s Motion for Summary Judgment be GRANTED, that Defendant’s

Motion for Summary Judgment be DENIED, and the Commissioner’s final decision be
Case 2:19-cv-00632-RAJ-LRL Document 15 Filed 02/12/21 Page 2 of 2 PageID# 93




VACATED and REMANDED. By copy of the report, each party was advised of their right to

file written objections to the findings and recommendations made by the Magistrate Judge. The

Court has received no objections to the report and the time for filing the same has expired.

       The Court does hereby accept the findings and recommendations set forth in the report of

the United States Magistrate Judge filed January 25, 2021, and it is, therefore ORDERED that

Plaintiff’s Motion for Summary Judgment is GRANTED and Defendant’s Motion for Summary

Judgment is DENIED. Accordingly, the decision of the Commissioner is VACATED and the

case is REMANDED for further administrative proceedings. The Clerk shall mail a copy of this

final Order to counsel for both Parties.

       IT IS SO ORDERED.




Norfolk, Virginia                                                 BBBBBBBBBBBBBBBBBBBBBBBBB
February 12, 2021                                                  8QLWHG6WDWHV'LVWULFW-XGJH
